DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2016/0284699) in view of Kim (US 2018/0166443).
Regarding claim 1, Jeong discloses, in at least figure 16 and related text, a semiconductor device comprising: 
a substrate (100, [97]) including a first region (II, [198]) and a second region (I, [198]); 
a first gate structure (MG3/310, [196]) on the first region (II, [198]) of the substrate (100, [97]), the first gate structure (MG3/310, [196]) including a first gate insulation film (310, 
a second gate structure (MG2/210, [196]) on the second region (I, [198]) of the substrate (100, [97]), the second gate structure (MG2/210, [196]) including a second gate insulation film (210, [196]) and a second work function film (220, [207]) disposed on the second gate insulation film (210, [196]), 
wherein a first thickness of the first work function film (320, [208]) in a second direction (horizontal direction, figure) is different from a second thickness of the second work function film (220, [207]) in the second direction (horizontal direction, figure) ([214], figure), and 
wherein a first height of the first work function film (320, [208]) in a third direction (vertical direction, figure) is different from a second height of the second work function film (220, [207]) in the third direction (vertical direction, figure) (figure).
Jeong does not explicitly disclose a first gate structure extending in a first direction; a second gate structure extending in the first direction; a second direction intersecting the first direction; a third direction perpendicular to the first and second directions.
Kim teaches, in at least figures 1A, 2A, and related text, the device comprising a first gate structure (GL12 of TR12, [44]) extending in a first direction (Y direction, figures); a second gate structure (GL11 of TR11, [44]) extending in the first direction (Y direction, figures); a second direction (X direction, figures) intersecting the first direction (Y direction, figures); a third direction (Z direction, figures) perpendicular to the first (Y direction, figures) and second directions (X direction, figures), for the purpose of maintaining desired performance with 
Jeong and Kim are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jeong to have the first gate structure extending in a first direction; the second gate structure extending in the first direction; the second direction intersecting the first direction; the third direction perpendicular to the first and second directions, as taught by Kim, for the purpose of maintaining desired performance with transistors having reduced gate lengths when sizes of the transistors are reduced according to down-scaling of the integrated circuit devices ([5], Kim).
Regarding claim 4, Jeong in view of Kim discloses the semiconductor device of claim 1 as described above.
Kim further teaches, in at least figures 1A, 2A, and related text, the first height of the first work function film (MA12, [44]) in the third direction (Z direction, figures) is smaller than the second height of the second work function film (MA11, [44]) in the third direction (Z direction, figures) (figures), for the purpose of maintaining desired performance with transistors having reduced gate lengths when sizes of the transistors are reduced according to down-scaling of the integrated circuit devices ([5]). 

Jeong further discloses, in at least figure 16 and related text, a first width (W2, [202]) of the first gate structure (MG3/310, [196]) in the second direction (horizontal direction, figure) is greater than a second width (W1, [202]) of the second gate structure (MG2/210, [196]) in the second direction.
Regarding claim 7, Jeong in view of Kim discloses the semiconductor device of claim 1 as described above.
Jeong further discloses, in at least figure 16 and related text, a first filling conductive film (330, [208]) disposed inside a first recess defined by the first work function film (320, [208]); and 
a second filling conductive film (230, [207]) disposed inside a second recess defined by the second work function film (220, [207]), 
wherein a third width in the second direction (horizontal direction, figure) of the first filling conductive film (330, [208]) disposed inside the first recess is different from a fourth width in the second direction (horizontal direction, figure) of the second filling conductive film (230, [207]) disposed inside the second recess (figure).
Regarding claim 8, Jeong in view of Kim discloses the semiconductor device of claim 7 as described above.
Jeong further discloses, in at least figure 16 and related text, the third width in the second direction of the first filling conductive film (330, [208]) disposed inside the first recess is 
Regarding claim 11, Jeong discloses, in at least figure 16 and related text, a semiconductor device comprising: 
a substrate (100, [97]) including a first region (II, [198]) and a second region (I, [198]); 
a first gate structure (MG3/310, [196]) on the first region (II, [198]) of the substrate (100, [97]), the first gate structure (MG3/310, [196]) including a first work function film (320, [208]) and a first filling conductive film (330, [208]) disposed inside a first recess defined by the first work function film (320, [208]); and 
a second gate structure (MG2/210, [196]) on the second region (I, [198]) of the substrate (100, [97]), the second gate structure (MG2/210, [196]) including a second work function film (220, [207]) and a second filling conductive film (230, [207]) disposed inside a second recess defined by the second work function film (220, [207]), 
wherein a first width of the first filling conductive film (330, [208]) disposed inside the first recess in a second direction (horizontal direction, figure) is different from a second width of the second filling conductive film (230, [207]) disposed inside the second recess in the second direction (horizontal direction, figure) (figure), and 
wherein a first height of the first work function film (320, [208]) in a third direction (vertical direction, figure) is different from a second height of the second work function film (220, [207]) in the third direction (vertical direction, figure) (figure).

Kim teaches, in at least figures 1A, 2A, and related text, the device comprising a first gate structure (GL12 of TR12, [44]) extending in a first direction (Y direction, figures); a second gate structure (GL11 of TR11, [44]) extending in the first direction (Y direction, figures); a second direction (X direction, figures) intersecting the first direction (Y direction, figures); a third direction (Z direction, figures) perpendicular to the first (Y direction, figures) and second directions (X direction, figures), for the purpose of maintaining desired performance with transistors having reduced gate lengths when sizes of the transistors are reduced according to down-scaling of the integrated circuit devices ([5]). 
Jeong and Kim are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jeong to have the first gate structure extending in a first direction; the second gate structure extending in the first direction; the second direction intersecting the first direction; the third direction perpendicular to the first and second directions, as taught by Kim, for the purpose of maintaining desired performance with transistors having reduced gate lengths when sizes of 
Regarding claim 12, Jeong in view of Kim discloses the semiconductor device of claim 11 as described above.
Jeong further discloses, in at least figure 16 and related text, the first width in the second direction (horizontal direction, figure) of the first filling conductive film (330, [208]) disposed inside the first recess is greater than the second width in the second direction (horizontal direction, figure) of the second filling conductive film (230, [207]) disposed inside the second recess (figure).
Regarding claim 13, Jeong in view of Kim discloses the semiconductor device of claim 11 as described above.
Jeong further discloses, in at least figure 16 and related text, a first thickness of the first work function film (320, [208]) in the second direction (horizontal direction, figure) is different from a second thickness of the second work function film (220, [207]) in the second direction (horizontal direction, figure) ([214], figure).
Regarding claim 15, Jeong in view of Kim discloses the semiconductor device of claim 11 as described above.
Jeong further discloses, in at least figure 16 and related text, the first height of the first work function film (320, [208]) in the third direction (vertical direction, figure) is greater than the second height of the second work function film (220, [207]) in the third direction (vertical direction, figure) (figure).
s 2-3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2016/0284699) in view of Kim (US 2018/0166443), and further in view of Kim (US 2019/0019794).
Regarding claim 2, Jeong in view of Kim443 discloses the semiconductor device of claim 1 as described above.
Jeong in view of Kim443 does not explicitly disclose the first thickness of the first work function film in the second direction is smaller than the second thickness of the second work function film in the second direction.
Kim794 teaches, in at least figure 11 and related text, the device comprising the first thickness of the first work function film (421, [233]) in the second direction (horizontal direction, figure) is smaller than the second thickness of the second work function film (321, [233]) in the second direction (horizontal direction, figure) (figure), for the purpose of providing transistors having different threshold voltages ([4]). 
Jeong, Kim443 and Kim794 are analogous art because they all are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong in view of Kim443 with the specified features of Kim794 because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jeong in view of Kim443 to have the first thickness of the first work function film in the second direction being smaller than the second thickness of the second work function film in the 
Regarding claim 3, Jeong in view of Kim443 and Kim794 discloses the semiconductor device of claim 2 as described above.
Jeong further discloses, in at least figure 16 and related text, the first height of the first work function film (320, [208]) in the third direction (vertical direction, figure) is greater than the second height of the second work function film (220, [207]) in the third direction (vertical direction, figure) (figure).
Regarding claim 10, Jeong in view of Kim443 discloses the semiconductor device of claim 1 as described above.
Jeong further discloses, in at least figure 16 and related text, an upper surface of the second work function film (220, [207]) is formed to be lower than an upper surface of the second gate insulation film (210, [196]) (figure).
Jeong in view of Kim443 does not explicitly disclose an upper surface of the first work function film is formed to be lower than an upper surface of the first gate insulation film.
Kim794 teaches, in at least figure 11 and related text, the device comprising an upper surface of the first work function film (421, [233]) is formed to be lower than an upper surface of the first gate insulation film (430, [98]) (figure), for the purpose of providing transistors having different threshold voltages ([4]). 
Jeong, Kim443 and Kim794 are analogous art because they all are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Jeong in view of Kim443 to have the upper surface of the first work function film being formed to be lower than an upper surface of the first gate insulation film, as taught by Kim794, for the purpose of providing transistors having different threshold voltages ([4], Kim794).
Regarding claim 14, Jeong in view of Kim443 discloses the semiconductor device of claim 13 as described above.
Jeong in view of Kim443 does not explicitly disclose the first thickness of the first work function film in the second direction is greater than the second thickness of the second work function film in the second direction.
Kim794 teaches, in at least figure 11 and related text, the device comprising the first thickness of the first work function film (321, [233]) in the second direction (horizontal direction, figure) is greater than the second thickness of the second work function film (421, [233]) in the second direction (horizontal direction, figure) (figure), for the purpose of providing transistors having different threshold voltages ([4]). 
Jeong, Kim443 and Kim794 are analogous art because they all are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jeong in view of Kim443 with the specified features of Kim794 because they are from the same field of endeavor.
.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 5 that recite “the first region is an NMOS region; the second region is a PMOS region; a first width of the first gate structure in the second direction is the same as a second width of the second gate structure in the second direction” in combination with other elements of the base claims 1 and 5.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 9 that recite “a first nanowire and a second nanowire sequentially stacked in the third direction on the first region of the substrate; the first gate structure surrounds each of the first nanowire and the second nanowire” in combination with other elements of the base claims 1 and 9.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11 and 17 that recite “a first nanowire and a second nanowire sequentially stacked in the third direction on the first region of the substrate; the first gate structure surrounds each of the first nanowire and the second nanowire” in combination with other elements of the base claims 11 and 17.
Claims 18-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 18 that recite “a first thickness of the first work function film in the first direction is smaller than a second thickness of the second work function film in the first direction” in combination with other elements of the base claims 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811